Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 11, 2015

                                      No. 04-15-00063-CV

                            IN THE INTEREST OF Z.R.M., child,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 13-11-22140-CV
                       The Honorable Cathy O. Morris, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

        This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant timely filed the notice of appeal on February 5, 2015. Accordingly, the record was
due Tuesday, February 17, 2015. See TEX. R. APP. P. 26.1(b), 35.1(b). Appellant filed a written
request for a reporter’s record on February 5, informing the reporter that the record was due
within ten days. On February 6, 2015, this court also notified the court reporter, Debra Gifford
of the filing of the notice of appeal and of the date the record was due. The reporter’s record was
not filed.

        On February 19, 2015, the clerk of this court sent Gifford a letter notifying her that the
record was past due. The letter required a notification of late record be filed by February 24, or
the record be filed by March 2, 2015. Gifford did not respond to our letter and did not file the
record.

         On March 9, we ordered Gifford to file the record by March 12, 2015. After receiving
our order and twenty days after the record was due, Gifford communicated with the court for the
first time about the record in this appeal. Her notification of late record states she has a busy
schedule, has had issues with her modem, and will be out of town on personal business from
March 11 through March 23 and working out of town on March 24 and 25. She states the record
is approximately 150 pages long, but does not indicate she has begun working on it. Gifford
requests an extension of time until April 6, 2015 to file the record.

       An appeal in a suit in which termination of the parent-child relationship is in issue takes
precedence over all other cases. TEX. FAM. CODE ANN. § 109.002(a) (West 2014). When a notice
of appeal from an order terminating parental rights is filed, the reporter is required to
immediately commence the preparation of the reporter’s record. TEX. R. APP. P. 28.4(b)(1). The
trial court must arrange for a substitute reporter, if necessary. Id. This court may not extend the
time for filing the reporter’s record more than thirty days cumulatively in the absence of
extraordinary circumstances. No extraordinary circumstances have been shown.

        We therefore deny Gifford’s motion. We order Debra Gifford to file the reporter’s
record by March 19, 2015 (thirty days after the original due date). Gifford must take whatever
steps are necessary to comply with this order, including hiring competent assistance to prepare
the record if required.

       Gifford is advised that if the record is not filed by the date ordered, we may order her to
appear and show cause why she should not be held in contempt.

       We further order the clerk of this court to serve a copy of this order on the trial court. See
TEX. R. APP. P. 35.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court